Citation Nr: 0814618	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1962 to March 
1966, October 1966 to August 1974 and November 1985 to 
December 1993 with additional time in the Army Reserve.  The 
veteran retired after twenty years of active service. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In January 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.


FINDINGS OF FACT

The veteran's hypertension was originally diagnosed and 
treated in service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. § 1131 
(West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). 
 
The Board has considered this legislation with regard to the 
matter on appeal. Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time. 
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service treatment records reveal that the 
veteran was treated while on active service for hypertension.  
In the veteran's report of medical history at the time of his 
discharge in August 1974, the medical officer indicated that 
he had elevated blood pressure in 1966 which was subsequently 
treated with medication.  The veteran's service treatment 
records indicate, in a November 1967 treatment note, that the 
veteran was known to have high blood pressure in 1965.  This 
same treatment note indicates that the veteran was suffering 
from bouts of dizziness and his blood pressure was recorded 
at 172/100.  An additional treatment note from November 1967 
indicates the veteran's blood pressure was 170/120.  

There are additional indications of hypertension noted during 
the veteran's final period of active duty from November 1985 
to December 1993.  The veteran's blood pressure reading on 
his discharge examination in October 1993 was 160/80.  On an 
April 1993 treatment note, the veteran was diagnosed with 
borderline elevated blood pressure and in a subsequent note 
that same month elevated blood pressure was noted.  He was 
referred to a physician for treatment of his hypertension.  
During this last period of active duty, the veteran's service 
treatment records indicate high blood pressure readings 
during 1985, 1989, and 1991 with consistently high readings 
during 1992 and 1993.  Additionally, private treatment 
records from 1998 through 2004 indicate the veteran had high 
blood pressure readings noted.  

A VA medical examination conducted in March 2004 indicates 
that the veteran had been diagnosed with hypertension four 
years before and that he was on medication for such 
condition.  The veteran also submitted a statement from his 
private physician indicating that the veteran was diagnosed 
with hypertension in August 2000 with a blood pressure of 
181/90 and had been on medication since that time.

It is the defined and consistently applied policy of VA to 
administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2007).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that in light of 
the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), 
an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.

Given the fact that the veteran was diagnosed with 
hypertension in service and manifested symptoms of such for 
many years afterward resulting in a current diagnosis of 
hypertension, this is an appropriate case in which to invoke 
VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, after resolving all reasonable doubt in favor of the 
veteran, the Board finds that he is entitled to a grant of 
service connection for his hypertension.
 

ORDER

Entitlement to service connection for hypertension is 
granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


